DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 9/14/21. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 2. Claims 1-16 and 18-22 are pending and have been examined herein.
Maintained Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  

Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the presence of patient-specific SNVs in a blood or urine sample and early relapse or metastasis of cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claims 21 and 22 require performing the step of “selecting” 8 or 16 patient-specific SNV loci based on somatic mutations “identified” in a tumor sample of the patient. Neither the specification nor the claims set forth a limiting definition for 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of collecting blood or urine samples from a patient, generating amplicons and determining the sequence of a segment of the amplicons are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the recited judicial exceptions.
While the claims recite that the samples are collected after the patient has been treated with surgery, neoadjuvant therapy and/or adjuvant therapy, the treating step is also merely part of the data gathering process and is not a practical application of the recited law of nature. 
Note that in Mayo v. Prometheus, the claims recited a step of administering a drug to a patient which step was performed in order to gather data about the natural relationships. The Mayo claims were not directed a method of treatment that practically Mayo, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." This is similar to the present situation, wherein the claims include methods in which the SNV loci are amplified and sequence after the patient has been treated only to gather information regarding the effect of the treatment on the subject.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.”

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of collecting blood or urine samples from a patient, generating amplicons and determining the sequence of a segment of the amplicons, particularly by 
[0277] An amplification reaction mixture useful for the present invention includes components known in the art for nucleic acid amplification, especially for PCR amplification….Amplification reaction mixtures useful for practicing the methods provided herein, such as AmpliTaq Gold master mix (Life Technologies, Carlsbad, Calif.), are available commercially.
[0278] Amplification (e.g. temperature cycling) conditions for PCR are well known in the art. 
[0279] There are many workflows that are possible when conducting PCR; some workflows typical to the methods disclosed herein are provided herein. The steps outlined herein are not meant to exclude other possible steps nor does it imply that any of the steps described herein are required for the method to work properly. A large number of parameter variations or other modifications are known in the literature, and may be made without affecting the essence of the invention.
[0280] … Methods for determining the sequence of an amplicon are known in the art. Any of the sequencing methods known in the art, e.g. Sanger sequencing, can be used for such sequence determination. In illustrative embodiments high throughput next-generation sequencing techniques (also referred to herein as massively parallel sequencing techniques) such as, but not limited to, those employed in MYSEQ (ILLUMINA), HISEQ (ILLUMINA), ION TORRENT (LIFE TECHNOLOGIES), GENOME ANALYZER ILX (ILLUMINA), GS FLEX+ (ROCHE 454), can be used for sequencing the amplicons produced by the methods provided herein.

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states that the claims have been amended to recite a method for preparing a preparation of amplified DNA from a blood or urine sample of a patient. It is Illumina v. Ariosa (2020) in that they are directed to a method for preparing a preparation of amplified DNA. It is stated that “consistent with the Federal Circuit decision in Illumina v. Ariosa Diagnostics, the amended claims of the instant application are directed to methods of preparation, and are not directed to a patent-ineligible concept at step one of the Alice/Mayo test, and it is unnecessary to reach step two of the test.”
Applicant’s arguments and amendments to the claims have been fully considered but are not persuasive. First, the Court in Illumina v. Ariosa did not state that all claims that recite a preamble of preparing amplified DNA, and include steps of preparing amplified DNA are necessarily patent eligible. Secondly, the fact pattern herein is distinct from that in Illumina v. Ariosa. In Illumina v. Ariosa, the claims were directed to a novel method for preparing DNA (i.e., a method that included selectively removing DNA fragments greater than 500 base pairs or 300 base pairs from a cell-free DNA sample of blood plasma or blood serum of a pregnant subject). The Court stated that “The claimed methods utilize the natural phenomenon that the inventors discovered by employing physical process steps and human-engineered size parameters to selectively remove larger fragments of cell-free DNA and thus enrich a mixture in cell-free fetal DNA.” However, herein, the claims do not require performing any specific physical process steps based on ‘human-engineered’ parameters. Further, the present claims are distinguishable from the claims in Illumina v. Ariosa in that the present claims recite monitoring and detecting early relapse or metastasis of cancer based on the detection of patient-specific SNVs – i.e., the natural phenomenon of the correlation between the presence of patient-specific SNVs in a blood or urine sample and early relapse or Illumina v. Ariosa do not recite such a diagnostic step or correlation. Note that the Fed Cir. in Illumina v. Ariosa stated “the claims are directed to more than just the correlation between a DNA fragment’s size and its tendency to be either fetal or maternal, a correlation which is not even mentioned in the claims” and “they could not claim a method directed to the natural phenomenon, e.g., a method for determining whether a fragment of cell-free DNA is fetal or maternal based on its length. And they did not attempt to patent such a method.”
Maintained / Modified Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al (PGPUB 2017/0275689).
Maguire teaches a method for monitoring a cancer, including detecting early relapse of cancer (e.g., para [0108] and [0208]) comprising selecting a set of patient-specific single nucleotide variant loci which comprise somatic mutations present in the 
Regarding the limitation that the high-throughput sequencing of amplicons is at a median depth of read of at least 100,000 per patient-specific SNVs, Maguire teaches sequencing the amplicons by next generation sequencing (e.g., [0229] and [0231]). Maguire states “[0065] The term "Next Generation Sequencing (NGS)" herein refers to sequencing methods that allow for massively parallel sequencing of clonally amplified and of single nucleic acid molecules during which a plurality, e.g., millions, of nucleic acid fragments from a single sample or from multiple different samples are sequenced in unison..” It is stated that the somatic mutation sites were sequenced at a depth of 5e3 (para [0240] and “The results are shown in FIG. 2, which is a histogram of tumor reads per permutation over the 100,000 permutations” (para 0241]). See also Figures 4-6 and para [0246-0249]). Figure 2 shows the sequencing reads of “1e+05” which is 100,000. Accordingly, Maguire is considered to teach a method wherein the sequence of the 
Regarding the amendment to claim 1 to recite “wherein detection of two or more patient-specific single nucleotide variant locus,” Maguire teaches “[0208] Subsequently, a subset or all of the identified patient-specific somatic mutations is chosen to provide a signature panel of mutations that are specific to the patient, and that can be interrogated repeatedly. The signature panel can be interrogated, for example, at different times to monitor regression of disease, at different times to monitor progression of disease, at different times to detect relapse following remission.” Thus, Maguire teaches that the method is one that analyzes a panel of patient-specific SNVs, which “panel” necessarily includes more than one – i.e., at least two.
Regarding the recitation in claim 1 that the method has a specificity of 99.5% in identifying early relapse or metastasis of cancer when two or more patient-specific SNVs are detected above a confidence threshold of 0.97 and the recitations in claims 5-16 and 17-20, these limitations constitute an inherent properties of the method. Since the claimed method is the same method as that disclosed by Maguire, in the absence of evidence to the contrary, the method of Maguire also necessarily has each of the recited attributes regarding the specificity and efficacy of the method. Also Maguire states “the method provides for extremely high sensitivity” (para [0242]).
Regarding claims 2-4, Maguire teaches that the cancer may be breast, bladder or colorectal / colon/rectum cancer (e.g., para [0212] and table 2).
Response to Remarks:
The response states that “Maguire explicitly discloses in paragraph 0239 and 0240 that the depth of read of its sequencing process is 5,000. See Maguire, paragraph 0239 (“a panel of 100 somatic sites were interrogated at a depth of 5000-fold’’); paragraph 0240 (“Targeting 100 somatic sites, and sequencing the sites at a depth of 5e3’’). Although Maguire mentions “100,000 repetitions,” “100,000 times” and “100,000 permutations,” those disclosure relate to the number of in silico computer simulations and not about the depth of read of sequencing.”
These arguments have been fully considered but are not persuasive. The teachings of Maguire are not limited to methods wherein the depth of reads is 5,000. For example, Figure 2 of Maguire shows the sequencing reads of “1e+05” which is 100,000 sequencing reads for each of the panel of mutations /SNVs assayed.
The response states “First of all, “detection of two or more patient-specific single nucleotide variants from the blood or urine sample” is an active step, and cannot be considered an inherent property of the disclosure of Maguire and Swanton.”
It is acknowledged that claim 1 has been amended to recite “detection of two or more patient-specific single nucleotide variants.” As discussed above, Maguire teaches that the method is one that analyzes a panel of patient-specific SNVs.  A “panel” of patient-specific somatic mutations / SNVs necessarily includes more than one – i.e., two or more. Further, contrary to Applicant’s arguments, the recitation of “wherein the method has a specificity of at least 99.5% in identifying early relapse or metastasis of cancer when two or more patient-specific single nucleotide variants are detected above 
The response argues “a specificity of at least 99.5%” is a technical effect only achieved by requiring that two or more SNVs are measured above the selected confidence threshold of the calling algorithm as recited by the present claims, and hence also cannot be considered an inherent property of the disclosure of Maguire and Swanton.”
These arguments have been fully considered but are not persuasive because they are not directed to limitations recited in the claims. The claims do not require that the “two or more SNVs are measured above the selected confidence threshold of the calling algorithm.” Rather, the claims indicate that a method that includes the generally recited steps (a), (b) and (c) necessarily has a specificity of at least 99.5% in identifying early relapse or metastasis of cancer when two or more patient-specific single nucleotide variants are detected above a confidence threshold of 0.97. Since Maguire teaches a method that comprises steps (a), (b) and (c), it is a property of such method (i.e., a method comprising steps (a), (b) and (c)) that when two or more patient-specific single nucleotide variants are detected above a confidence threshold of 0.97, then the method has a specificity of at least 99.5%.	
Modified Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6-12, 14-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (PGPUB 2017/0275689) in view of Garcia-Murillas et al (Science Translational Medicine. August 2015. 7(302): 1-11; cited in the IDS of 10/25/19 and Supplementary Materials, p. 1-21).
The teachings of Maguire are presented above. 
Regarding claims 6-12, 14-16 and 18-20, to any extent that the claims are intended to encompass methods wherein the patient specifically has HER2+, HR+/HER2-, or triple negative breast cancer, Maguire does not teach the HR and HER2+ status of the breast cancer patients to which the method of detection may be applied.
However, Garcia-Murillas teaches detecting somatic mutations present in a cancer patient’s tumor in ctDNA present in plasma samples of the patient in order to monitor the cancer following surgery and/or adjuvant or neoadjuvant therapy and to detect minimal residual disease or metastasis or cancer recurrence (e.g., abstract; Figure 7; and p. 1 and 8). Garcia-Murillas teaches applying this method to patients having triple negative breast cancer, ER+ (i.e., HR+) / HER2- breast cancer and HR+ or HR- and HER2+ breast cancer (Supplemental Table S5; p. 8 and Figure 6). 

Regarding claims 21 and 22, Maguire does not specifically teach selecting at least 8 or 16 patient-specific SNV loci based on clonal mutations identified in the tumor sample and generating amplicons spanning the 8 or 16 patient-specific SNV loci.
However, Maguire does teach selecting and amplifying at least 10 or 20 or 30 or 40 etc. loci that contain the patient-specific somatic mutations / SNVs (e.g., [0235]).
Further, Garcia-Murillas (p. 2, col. 1) teaches: “After using dPCR to detect MRD, we showed that high-depth plasma DNA sequencing can help define the repertoire of somatic genetic alterations found in MRD, providing evidence of clonal shifts in response to systemic therapy.

In view of the teachings of Garcia-Murillas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Maguire so as to have specifically included in the set of somatic patient-specific mutations at least 8 or 16 patient-specific SNV loci that include clonal mutations identified in the tumor sample and to have generated amplicons spanning the 8 or 16 patient-specific SNV loci containing the clonal mutations. One would have been motivated to have done so in order to have accomplished the objective set forth by Garcia-Murillas of detecting detected ubiquitous clonal somatic mutations from the original tumor as indicative of the presence of minimal residual disease (MRD) in the patient.
Response to Remarks:
	In the response, Applicant states “The subject rejections rest on the premise that that Maguire or Swanton discloses each and every elements of independent claim 1, which they do not as explained in detail above. Garcia-Murillas could not cure the aforementioned deficiencies of Maguire and Swanton, nor was Garcia-Murillas cited for that purpose.”
	Applicant’s arguments regarding the Maguire reference are addressed in full above. The present rejection is maintained for the reasons set forth above.
6. Claims 1-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanton et al (PGPUB 2020/0248266; cited in the IDS) OR Swanton et al (WO 2018/083467; cited in the IDS), each in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < https://www.illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>).
Note that Swanton et al (PGPUB 2020/0248266) is the National Stage of PCT/GB2017/53289, which published as WO 2018/083467. The contents of the WO 2018/083467 are the same as that of PGPUB 2020/0248266. Citations herein are with respect to PGPUB 2020/0248266.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Swanton et al teaches a method for monitoring a cancer, including detecting early relapse of cancer (e.g., para [0006], [008-009] and Figure 1) comprising selecting a set of patient-specific single nucleotide variant loci which comprise somatic mutations present in the tumor of the patient and not present in normal, non-tumor samples of the patient (e.g., para [0093], [0104] and Figure 1);  longitudinally collecting one or more blood samples from the patient which contain circulating tumor DNA after the patient has been treated with surgery (e.g., [0079], [0109], [0117] and Figure 1);  performing a multiplex amplification reaction to generate amplicons from each blood or urine sample 
Regarding the limitation that the high-throughput sequencing of amplicons is at a median depth of read of at least 100,000 per patient-specific SNVs, Swanton teaches detecting the patient-specific mutations in the plasma samples by performing multiplex PCR followed by next-generation sequencing using the Illumina HiSeq 2500 system with an average target depth of reads of at least 40,000 (e.g., claim 34 and para [0163]). Swanton doesn’t teach sequencing the amplicons with a median depth of read of at least 100,000 per patient-specific SNV locus.
However, Illumina teaches the HiSeq®2500 sequencing system and tuning of the system to provide high-output for sequencing large numbers of samples or long sequences (p. 1). It is stated that “With rapid or high-output modes and single or dual flow cell  options, the HiSeq 2500 can be tuned to meet output needs ranging from 10 Gb to 1 Tb or 300 million to 4 billion reads per run, supporting the broadest range of applications” (p. 1, col. 2). 
In view of the teachings of Illumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Swanton so as to have optimized the median number of reads of the loci comprising the somatic patient-specific mutations / SNVs, and particularly to have 
Regarding the amendment to claim 1 to recite “wherein detection of two or more patient-specific single nucleotide variant locus” and the recitations in claims 21 and 22, Swanton teaches that the SNV loci are based on clonal mutations identified in the tumor sample (e.g. para [0006-0019], [0046-0051] and [0083-0084]). Swanton further teaches assaying cfDNA using reagents for at least eight, at least fifteen, at least twenty, at least twenty-five etc. mutations characteristic of the tumor (para [0101]). Swanton also exemplifies methods that assayed for 890 total SNVs in plasma samples and detected on average 9.1 SNVs in each plasma sample (para [0170]). Thus, Swanton teaches that the method is one that analyzes at least 8 or 20, and thereby at least 2 or 8 or 16, patient-specific SNVs.
Regarding the recitation in claim 1 that the method has a specificity of 99.5% in identifying early relapse or metastasis of cancer when two or more patient-specific SNVs are detected above a confidence threshold of 0.97 and the recitations in claims 5-16 and 17-20, these limitations constitute an inherent properties of the method. Since the claimed method is the same method as that which results from the modification of the method of Swanton as set forth above, in the absence of evidence to the contrary, 
Regarding claims 2-4, Swanton teaches that the cancer may be breast, bladder or colorectal / colon/rectum cancer (e.g., para [0052).Response to Remarks:
The response states “First of all, “detection of two or more patient-specific single nucleotide variants from the blood or urine sample” is an active step, and cannot be considered an inherent property of the disclosure of Maguire and Swanton.”
It is acknowledged that claim 1 has been amended to recite “detection of two or more patient-specific single nucleotide variants.” As discussed above, Swanton teaches that the method is one that analyzes at least 8 or 20 or more patient-specific SNVs, and thereby is a method that analyzes at least two, at least 8 or at least 16 patient-specific SNVs. Further, contrary to Applicant’s arguments, the recitation of “wherein the method has a specificity of at least 99.5% in identifying early relapse or metastasis of cancer when two or more patient-specific single nucleotide variants are detected above a confidence threshold of 0.97” does constitute an inherent property of the recited method.
The response argues ““a specificity of at least 99.5%” is a technical effect only achieved by requiring that two or more SNVs are measured above the selected confidence threshold of the calling algorithm as recited by the present claims, and hence also cannot be considered an inherent property of the disclosure of Maguire and Swanton.”

Regarding the Illumina reference, the response states:
 “The Office has not established why a person having ordinary skill in the art would have combined Maguire/Swanton and Illumina in the exact same manner as the presently claimed invention, which requires “performing high-throughput sequencing of the amplicons with a median depth of read of at least 100,000 per patient-specific single nucleotide variant locus.” There was simply no prior art in the record that teaches this limitation of the presently claimed invention, even if Illumina and other high-throughput sequencing techniques had been available for a long time prior to the instant application.”

These arguments have also been fully considered but are not persuasive. The rejection clearly establishes the rationale and motivation to modify the method of Swanton to increase the depth of read of the Illumina HiSeq 2500 system from a median depth of read of at least 40,000 to a median depth of read of at least 100,000. As discussed in the rejection, llumina teaches optimizing / tuning the HiSeq®2500 sequencing system to provide high-output for sequencing large numbers of samples or long sequences (p. 1) and states “With rapid or high-output modes and single or dual .
7. Claims 6-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanton et al (PGPUB 2020/0248266; cited in the IDS) OR Swanton et al (WO 2018/083467; cited in the IDS), each in view of Illumina (System Specification Sheet: Sequencing. HiSeq® 2500 Sequencing System. 2015. available via URL < https://www.illumina.com/documents/products/datasheets/datasheet_hiseq2500.pdf>) and each in view of Garcia-Murillas et al (Science Translational Medicine. August 2015. 7(302): 1-11; cited in the IDS of 10/25/19 and Supplementary Materials, p. 1-21). 

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The teachings of Swanton and Illumina are presented above. 
Regarding claims 6-12, 14-16 and 18-20, to any extent that the claims are intended to encompass methods wherein the patient specifically has HER2+, HR+/HER2-, or triple negative breast cancer, Swanton does not teach the HR and HER2+ status of the breast cancer patients to which the method of detection may be applied.
However, Garcia-Murillas teaches detecting somatic mutations present in a cancer patient’s tumor in ctDNA present in plasma samples of the patient in order to monitor the cancer following surgery and/or adjuvant or neoadjuvant therapy and to detect minimal residual disease or metastasis or cancer recurrence (e.g., abstract; Figure 7; and p. 1 and 8). Garcia-Murillas teaches applying this method to patients having triple negative breast cancer, ER+ (i.e., HR+) / HER2- breast cancer and HR+ or HR- and HER2+ breast cancer (Supplemental Table S5; p. 8 and Figure 6). 
In view of the teachings of Garcia-Murillas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Swanton to breast cancer patients whose ER and HER2 status 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Remarks:
	In the response, Applicant states “The subject rejections rest on the premise that that Maguire or Swanton discloses each and every elements of independent claim 1, which they do not as explained in detail above. Garcia-Murillas could not cure the aforementioned deficiencies of Maguire and Swanton, nor was Garcia-Murillas cited for that purpose.”
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634